Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00393-CR

                               Asel ABDYGAPPAROVA,
                                      Appellant

                                           v.
                                          The
                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2001CR4918A
                         Honorable Ron Rangel, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 3, 2015.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice